Citation Nr: 1742598	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease (CAD).

2.  Entitlement to an initial evaluation in excess of 10 percent for painful scars of the right lower extremity and anterior trunk associated with coronary artery bypass grafting prior to May 3, 2016, and in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable evaluation for surgical scars of the right lower extremity and anterior trunk associated with coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	Russell D. Hedges, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to April 1973 and from July 1974 to August 1982.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee.

In the August 2011 rating decision, the RO denied service connection for hypertension.

In the August 2012 rating decision, the RO granted service connection for painful scars of the right lower extremity and anterior trunk and assigned a 10 percent evaluation, effective from June 6, 2012.  The RO also granted service connection for surgical scars of the right lower extremity and anterior trunk and assigned a noncompensable evaluation, effective from June 6, 2012.  The Veteran appealed the assigned ratings.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In July 2015, the Board remanded the case for further development.  The case has since been returned for appellate review.  

During the pendency of the appeal, in a May 2017 rating decision, the RO increased the evaluation for the Veteran's service-connected painful scars of the right lower extremity and anterior trunk from 10 percent to 20 percent, effective May 3, 2016.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during active service or within one year thereafter and is not otherwise causally or etiologically related to his active service, to include exposure to herbicides therein.

2.  The Veteran's hypertension was not caused or aggravated by his service-connected CAD.

3.  For the period prior to September 6, 2013, the Veteran's right lower extremity and anterior trunk scars were painful and stable.  

4.  For the period beginning on September 6, 2013, the Veteran's right lower extremity scar was painful and unstable.  His anterior trunk scar was painful and stable. 

5.  For the entire period on appeal, the Veteran's right lower extremity and anterior trunk scars were not deep and nonlinear measuring at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); superficial and nonlinear involving an area or areas of 144 square inches (929 sq. cm.) or greater; or unstable or painful.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  Prior to September 6, 2013, the criteria for an evaluation in excess of 10 percent for painful scars of the right lower extremity and anterior trunk have not been met. 38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2016).

3.  For the period beginning September 6, 2013, the criteria for an initial evaluation of 20 percent, but not higher, for painful scars of the right lower extremity and anterior trunk have been approximated. 38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2016).

4.  The criteria for an initial compensable evaluation for residual surgical scars of the right lower extremity and anterior trunk have not been met. 38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7801 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


I.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include hypertension, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as hypertension shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology. 38 C.F.R. § 3.303(b).

In order to establish entitlement to service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

With regard to secondary service connection, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  In addition, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101.  Pre-hypertension is not a disability for VA purposes.  Service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101. VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.1.d.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases. See VA Adjudication Procedure Manual, M21-1, Part IV.ii.1.H.5. As such, herbicide exposure should be conceded on a facts found or direct basis if a veteran served in the Air Force in Thailand during the Vietnam era at one of the listed bases, including the Ubon Royal Thai Air Force Base, as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence. M21-1, Part IV.ii.1.H.5.b.

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not appropriate for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600, 42608 (June 24, 2002). When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997) (applying principle to Agent Orange exposure).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for hypertension.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hypertension.  His May 1961 entrance examination and his April 1982 separation examination did not note any relevant diagnoses or symptoms.  In fact, his April 1982 separation examination found his heart and vascular system to be normal, and his blood pressure was recorded as 120/70.  In the report, the examining physician noted that the Veteran smoked one and a half packs of cigarettes per day for 20 years.  In addition, in an April 1982 report of medical history at separation, the Veteran denied having a history of high blood pressure.  Further, a May 2016 VA examiner noted that his review of the Veteran's service treatment records did not reveal a diagnosis of hypertension or blood pressure readings suggestive of the existence of hypertension.

There is also no evidence that the Veteran developed hypertension to a compensable degree within one year thereafter or that there was a continuity of symptomatology.  In fact, during a May 2016 VA hypertension examination, the Veteran reported that he was diagnosed with hypertension in 1995, which was many years after he separated from service in 1982. 

During the May 2015 hearing, the Veteran also clarified that he was not claiming that his hypertension was directly related to service, to include herbicide exposure therein.  Nevertheless, there is evidence in the record that raises the theory of entitlement that his current hypertension could be due to herbicide exposure.  However, to the extent this theory has been raised by the evidence, the Board finds that service connection is not warranted on this basis.  

In a September 2011 memorandum, the RO conceded that the Veteran had Agent Orange exposure while serving at the Ubon Royal Thai Air Force Base, even though the evidence shows that he served as a corrosion control supervisor and a tactical aircraft maintenance technician rather than as a security policeman, a security patrol dog handler, or a member of a security police squadron.  Nevertheless, even assuming that the Veteran was exposed to herbicide agents, hypertension is not on the list of diseases associated with herbicide exposure for purposes of the presumption. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Therefore, the Veteran is not entitled to service connection for hypertension on a presumptive basis based on herbicide exposure. 38 C.F.R. § 3.309(e).

In May 2013, the Veteran did submit a private medical opinion in support of his claim.  In the opinion, the Veteran's treating family physician opined that Agent Orange exposure could cause hypertension.  He noted that the Veteran was service-connected for CAD based upon Agent Orange exposure and indicated that he was unsure how VA could grant service connection for CAD, but not for hypertension.  He also stated the following in his opinion:

If there is a chemical that has been shown to increase chances of getting CAD or resulting in a heart attack[,] then it stands to reason that the same chemical could result in restrictive (non-compliance of the arterial walls) or occlusive (plaque build-up) disease.  Restrictive occlusive disease could therefore result in [hypertension]. 

However, in May 2016, the Veteran was afforded a VA hypertension examination.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service, to include herbicide exposure therein.  He noted that Agent Orange has not been shown to cause hypertension.  Instead, he indicated that the Veteran had several risk factors for hypertension, including a positive family history and a long history of tobacco use.  

The Board acknowledges the private medical opinion provided in May 2013 by the Veteran's treating physician, but finds that the opinion has limited probative value.  In this regard, the physician indicated that Agent Orange exposure "could" cause hypertension.  He reasoned that such chemical exposure "could" result in restrictive or occlusive disease, which "could" result in hypertension.  The Board notes that medical opinions that are speculative, general, or inconclusive do not provide a sufficient basis upon which to decide a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  For these reasons, the Board finds that the private medical opinion submitted in May 2013 has limited probative value.

In contrast, the Board finds the May 2016 VA examiner's opinion to have more probative value.  The VA examiner reviewed and considered the evidence of record, including the Veteran's own statements and the May 2013 private medical opinion with which he expressed disagreement.   He also provided rationale for the opinion and noted other risk factors in this case.

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's hypertension is related to his military service, including herbicide exposure.

The Board has also considered the Veteran's contention that his current hypertension is secondary to his service-connected CAD.  However, the most probative evidence of record weighs against the claim.  In this regard, the May 2016 VA examiner opined that it was less likely than not that the claimed condition was proximately due to or the result of the Veteran's service-connected CAD.  In so doing, he stated that CAD does not cause or aggravate hypertension.  The only association with hypertension is one in which hypertension is instead a risk factor for the development of CAD.  He also explained that CAD can actually have the opposite effect and lower blood pressure when it damages the heart muscle.  

There is no medical opinion otherwise relating the Veteran's current hypertension to his service-connected CAD.

The Board has considered the Veteran's statements that his hypertension is secondary to his service-connected CAD.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of current hypertension and whether the disorder is secondary to another disorder, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the May 2016 VA examiner's opinion to be more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.   The VA examiner also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.

Based on the foregoing, the Board finds that the Veteran's hypertension did not manifest in service or within one year thereafter and is not otherwise causally or etiologically related to his military service, to include herbicide exposure therein.  His hypertension is also not secondary to his service-connected CAD.  Accordingly, the claim for service connection for hypertension is denied.


II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran is currently assigned a 10 percent rating for painful scars of the right lower extremity and anterior trunk associated with CABG, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, and a separate noncompensable rating for surgical scars of the right lower extremity and anterior trunk associated with CABG, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7800 pertains to scars of the head, face, or neck.  As the scars are located on the Veteran's right shoulder and right upper extremity, Diagnostic Code 7800 is not for application in this case.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear.  A 10 percent evaluation is contemplated for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Note 1 indicates that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear and involve an area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  

There are three notes to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars are to be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.

In considering the evidence of record under the laws and regulations as set forth above, the Veteran does not meet the criteria for higher initial evaluations for his residual scars from CABG.

The July 2012 VA examiner noted that the Veteran had a linear scar on his right lower extremity that measured approximately 35 centimeters in length, and a linear scar on his anterior trunk that measured approximately 25 centimeters in length.  The examiner noted that the scars were painful and tender to palpation along the distal aspect of the saphenous vein harvest of the right leg.  The scars were stable, and they did not impact the Veteran's ability to work.  

The May 2016 VA examiner noted that the Veteran had residual scars on his anterior trunk and right leg from a vein harvest for a CABG.  The Veteran indicated that the scars were painful.  He also noted that the lower part of the Veteran's right leg scar was unstable and opened a few times, and his chest scar was deep, stable, and tender to the touch.  He also indicated that his chest scar had broken down several times.  On examination, the VA examiner noted that the Veteran's right lower extremity scar measured 43 centimeters in length.  The entire scar was sensitive and painful.  A 35 centimeter by 1 centimeter portion of the right leg scar was superficial and non-linear.  An 8 centimeter by 1.2 centimeter portion of the right leg scar was deep and non-linear.  The examiner noted a loss of covering of skin in the distal end portion of the scar.  The distal 8 centimeters of the right leg scar was unstable, deep, broken down, and more painful than the rest of the scar.  The Veteran's anterior trunk scar was superficial and non-linear, and measured 34 centimeters by 0.8 centimeters.  The examiner noted that the approximate total area of superficial non-linear scarring of the right lower extremity was 35 centimeters squared.  The approximate total area of superficial non-linear scarring of the anterior trunk was 27.2 centimeters squared.  The approximate total area of deep, non-linear scarring of the right lower extremity was 9.6 centimeters squared.  The VA examiner noted that the Veteran's scars resulted in a limitation of function.  Specifically, he noted that the Veteran's anterior trunk scar caused pain with straining, pushing, and pulling hard with either extremity and sometimes with deep breathing during exertion.  The Veteran's right lower extremity scar was painful when he wore a high top shoe or boot on the right foot, and with repetitive use of the right foot to operate controls, perform repetitive pushing or pulling, and with prolonged walking.  

For the period prior to May 3, 2016, the evidence shows that the Veteran's right lower extremity and anterior trunk scars were painful and stable.  No other disabling effects were identified on VA examination in July 2012.  Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  The Veteran only has two scars from his CABG.  Therefore, the evidence does not show three or four scars that are unstable or painful to warrant a 20 percent rating at any point during the appeal period under Diagnostic Code 7804.

However, Note (2) to Diagnostic Code 7804 states that, if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  During the July 2012 VA examination, the scars were both reported as painful and stable; the examiner did not indicate that the scars were unstable.  The Board does note that, in a September 2013 statement, the Veteran's representative contended that the Veteran's right lower extremity scar was unstable.  The Veteran reported that he lost the covering of skin over his right lower extremity scar several times per year.  This is the first indication that the scar was unstable.  In fact, during the May 2015 hearing, the Veteran reported that his right lower extremity scar was breaking down for approximately two years.  Thus, there is no indication in the record that the Veteran's right lower extremity scar was unstable before 2013.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Based on the May 2016 VA examiner's finding that the right lower extremity scar was unstable, the Board finds that the Veteran's earlier report of the scar being unstable to be credible.  Therefore, the Board finds that the Veteran's painful scars of the right lower extremity and anterior trunk warrant a 20 percent rating, but no higher, for the appeal period beginning on September 6, 2013, which was the date that the representative's statement was received.

In addition, the Board finds that the Veteran does not warrant a compensable evaluation under Diagnostic Code 7801.  Under that code, a 10 percent evaluation is contemplated for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  The May 2016 VA examiner reported that the approximate total area of superficial non-linear scarring of the right lower extremity was 35 centimeters squared; the approximate total area of superficial non-linear scarring of the anterior trunk was 27.2 centimeters squared; and the approximate total area of deep, non-linear scarring of the right lower extremity was 9.6 centimeters squared.  

Based on the foregoing, the evidence shows that the Veteran's scars are not deep and nonlinear measuring at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); superficial and nonlinear involving an area or areas of 144 square inches (929 sq. cm.) or greater; or unstable or painful.  Therefore, the Board finds that the preponderance of the evidence is against a finding that an initial compensable evaluation is warranted for the surgical scars of the right lower extremity and anterior trunk.

In reaching this decision, the potential application of various provisions of Title 39 Code of Federal Regulations have been considered, specifically 38 C.F.R. §3.321(b)(1).  However, in this case, the Board finds that the record does not show the Veteran's right lower extremity and anterior trunk scars are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  During the May 2015 hearing, the Veteran testified that his scars limited his functioning performing farm work.  Specifically, pertaining to his anterior trunk scar, the Veteran has reported that any use of his upper extremities led to a shock-type sensation to the scar on his chest, which prevented him from pulling, lifting, straining, or getting into awkward positions. See September 2013 statement, May 2016 VA examination report, May 2015 hearing.  In addition, his chest scar was painful with deep breathing on exertion. See May 2016 VA examination report.  The Veteran has also indicated that his right lower extremity scar prevented him from wearing a high top shoe or boot on his right foot.  It also became painful with repetitive use of his right foot, including operating controls, pushing, pulling, and prolonged walking. See May 2016 VA examination report.  However, such functional effects are contemplated by the rating schedule and do not give rise to entitlement to an extraschedular referral.  Indeed, Diagnostic Code 7804 specifically contemplated pain, and Diagnostic Code 7805 contemplates any other disabling effects now considered under Diagnostic Codes 7801 to 7804. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).  Moreover, the July 2012 VA examiner stated that the Veteran's scars did not impact his ability to work.  Thus, no further extraschedular discussion is warranted.


ORDER

Service connection for hypertension is denied.

For the period prior to September 6, 2013, an initial evaluation in excess of 10 percent for painful scars of the right lower extremity and anterior trunk is denied.

For the period beginning September 6, 2013, subject to the law and regulations governing the award of monetary benefits, an initial 20 percent evaluation, but no higher, for painful scars of the right lower extremity and anterior trunk is granted.

For the entire period on appeal, an initial compensable evaluation for surgical scars of the right lower extremity and anterior trunk is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


